Name: 77/97/EEC: Council Decision of 21 December 1976 on the financing by the Community of certain emergency measures in the field of animal health
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-01-31

 Avis juridique important|31977D009777/97/EEC: Council Decision of 21 December 1976 on the financing by the Community of certain emergency measures in the field of animal health Official Journal L 026 , 31/01/1977 P. 0078 - 0080 Greek special edition: Chapter 03 Volume 17 P. 0053 Spanish special edition: Chapter 03 Volume 11 P. 0167 Portuguese special edition Chapter 03 Volume 11 P. 0167 ++++COUNCIL DECISION OF 21 DECEMBER 1976 ON THE FINANCING BY THE COMMUNITY OF CERTAIN EMERGENCY MEASURES IN THE FIELD OF ANIMAL HEALTH ( 77/97/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS IT HAS BEEN RECOGNIZED THAT EVERYTHING POSSIBLE MUST BE DONE TO ACCELERATE THE HARMONIZATION OF NATIONAL PROVISIONS RELATING TO ANIMAL HEALTH AND TO FIND SUITABLE MEANS OF ACHIEVING THIS END , PARTICULARLY AS REGARDS THE COMMUNITY'S FINANCIAL RESPONSIBILITY ; WHEREAS SUCH RESPONSIBILITY SHOULD AT FIRST RELATE ONLY TO THE RISK OF OUTBREAKS OF EXOTIC DISEASES OCCURRING WITHIN THE TERRITORY OF THE COMMUNITY AND SHOULD INVOLVE MEASURES TO BE CARRIED OUT BOTH WITHIN AND OUTSIDE THE COMMUNITY ; WHEREAS THE OUTBREAK OF SUCH DISEASES IN A MEMBER STATE MAY CONSTITUTE A SERIOUS DANGER FOR THE COMMUNITY AS A WHOLE ; WHEREAS THE MANNER IN WHICH RESPONSIBILITY IS TO BE ASSUMED SHOULD BE DEFINED IN EACH PARTICULAR CASE AS IT ARISES , UNDER A FLEXIBLE AND RAPID COMMUNITY PROCEDURE IN WHICH THE COMMISSION COOPERATES CLOSELY WITH THE MEMBER STATES , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . WHERE AN OUTBREAK OF CATTLE PLAGUE , EXOTIC FOOT AND MOUTH DISEASE , CONTAGIOUS PLEURO-PNEUMONIA , AFRICAN SWINE FEVER , BLUE TONGUE DISEASE OR CONTAGIOUS VESICULATE STOMATITIS OCCURS IN THE TERRITORY OF A MEMBER STATE , SUCH STATE MAY RECEIVE FINANCIAL ASSISTANCE FROM THE COMMUNITY FOR THE PURPOSE OF ERADICATING THE DISEASE , PROVIDED THAT THE MEASURES WHICH ARE APPLIED FORTHWITH INCLUDE THE ISOLATION OF THE FARM IN QUESTION FROM THE MOMENT WHEN AN OUTBREAK IS SUSPECTED AND , AS SOON AS THE DISEASE IS OFFICIALLY CONFIRMED : - THE SLAUGHTER AND DESTRUCTION OF ANIMALS OF SUSCEPTIBLE SPECIES WHICH ARE AFFLICTED OR INFECTED OR SUSPECTED OF BEING SO , - THE DESTRUCTION OF CONTAMINATED FEEDINGSTUFFS , - THE DISINFECTION OF THE FARM , - THE ESTABLISHMENT OF BUFFER ZONES , - THE APPLICATION OF MEASURES TO PREVENT THE SPREAD OF INFECTION , - THE FIXING OF A MINIMUM PERIOD DURING WHICH THE FARM MAY NOT BE RESTOCKED FOLLOWING SLAUGHTER . THE MEMBER STATE CONCERNED SHALL FORTHWITH INFORM THE COMMISSION AND THE OTHER MEMBER STATES OF THE MEASURES APPLIED AND THE RESULTS OBTAINED . THE STANDING VETERINARY COMMITTEE ( HEREINAFTER REFERRED TO AS " THE COMMITTEE " ) SET UP BY THE COUNCIL DECISION OF 15 OCTOBER 1968 ( 3 ) SHALL MEET AS SOON AS POSSIBLE TO EXAMINE THE SITUATION . THE DECISION TO GRANT COMMUNITY FINANCIAL ASSISTANCE SHALL BE TAKEN IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 5 . 2 . IF , IN THE LIGHT OF THE DEVELOPMENT OF THE SITUATION IN THE COMMUNITY , IT SHOULD PROVE ADVISABLE TO CONTINUE THE ACTION PROVIDED FOR IN THE SECOND SUBPARAGRAPH OF PARAGRAPH 1 , A FURTHER DECISION SHALL BE TAKEN IN ACCORDANCE WITH THE SAME PROCEDURE . THIS DECISION MAY BE MADE CONDITIONAL UPON THE ADAPTATION OF THE MEASURES ADOPTED BY THE MEMBER STATE PURSUANT TO PARAGRAPH 1 , OR THE APPLICATION OF SUCH MEASURES OTHER THAN THOSE SPECIFIED ABOVE , AS MAY BE CONSIDERED NECESSARY FOR THE ACHIEVEMENT OF THE AIM IN VIEW . 3 . THE COMMUNITY'S FINANCIAL CONTRIBUTION , WHICH MAY BE DIVIDED INTO SEVERAL INSTALMENTS , MAY COVER : - UP TO 50 % OF THE EXPENSES INCURRED BY THE MEMBER STATE IN COMPENSATING OWNERS FOR THE SLAUGHTER AND DESTRUCTION OF THE ANIMALS , AND THE DISINFECTING OF THE FARM , - WHERE VACCINATION HAS BEEN ORDERED IN ACCORDANCE WITH PARAGRAPH 2 , 100 % OF THE COST OF THE VACCINE AND UP 50 % OF THE EXPENSES INCURRED IN CARRYING OUT VACCINATION . THE CONTRIBUTION SHALL BE CALCULATED ON THE BASIS OF DOCUMENTARY EVIDENCE SUBMITTED BY THE MEMBER STATE CONCERNED . 4 . THE LIST OF DISEASES SET OUT IN PARAGRAPH 1 MAY , FOR THE PURPOSES OF THIS DECISION , BE ALTERED BY THE COUNCIL ON A PROPOSAL FROM THE COMMISSION . THIS LIST MAY ONLY EXTEND TO DISEASES WHICH ARE EXOTIC FOR THE COMMUNITY . ARTICLE 2 1 . IF A MEMBER STATE IS DIRECTLY THREATENED BY AN OUTBREAK IN THE TERRITORY OF AN ADJACENT THIRD COUNTRY OR MEMBER STATE OF ONE OF THE CONTAGIOUS DISEASES REFERRED TO IN ARTICLE 1 ( 1 ) , SUCH MEMBER STATE MAY , IF IT CONSIDERS SPECIAL MEASURES NECESSARY FOR ITS PROTECTION , IN PARTICULAR THE CREATION OF A BUFFER ZONE OF VACCINATED ANIMALS , OBTAIN FINANCIAL ASSISTANCE FROM THE COMMUNITY ON CONDITION THAT THE CREATION OF THIS ZONE HAS BEEN APPROVED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 5 . 2 . THE MEMBER STATE CONCERNED SHALL TO THIS END INFORM THE COMMISSION AND THE OTHER MEMBER STATES OF ITS INTENTIONS WITHOUT DELAY . THE COMMITTEE SHALL MEET AS SOON AS POSSIBLE TO EXAMINE THE SITUATION . THE DECISION TO GRANT COMMUNITY FINANCIAL ASSISTANCE , WHICH MAY RELATE ONLY TO THE COST OF PURCHASING VACCINE AND OF CARRYING OUT VACCINATION , SHALL BE TAKEN IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 5 . THE GRANT OF SUCH ASSISTANCE MAY BE MADE CONDITIONAL ON THE APPLICATION OF SUCH SPECIAL MEASURES AS MAY BE CONSIDERED NECESSARY FOR THE ACHIEVEMENT OF THE AIM IN VIEW . 3 . THE COMMUNITY'S FINANCIAL CONTRIBUTION , WHICH MAY BE SPLIT UP INTO SEVERAL INSTALMENTS , MAY COVER UP TO 100 % OF THE COST OF THE VACCINE AND UP TO 50 % OF THE COST OF CARRYING OUT VACCINATION . ARTICLE 3 THE COMMUNITY MAY DECIDE TO BUILD UP STOCKS OF BIOLOGICAL PRODUCTS ( VACCINES , APPROPRIATE VIRUS STRAINS , DIAGNOSIS SERUMS ) TO COMBAT THE CONTAGIOUS DISEASES REFERRED TO IN ARTICLE 1 ( 1 ) . SUCH ACTION AND THE RELEVANT IMPLEMENTING RULES , PARTICULARLY AS REGARDS THE CHOICE , PRODUCTION , TRANSPORT AND USE OF SUCH STOCKS , SHALL BE DETERMINED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 5 . ARTICLE 4 1 . IF THE OUTBREAK IN A THIRD COUNTRY OF A CONTAGIOUS DISEASE AS REFERRED TO IN ARTICLE 1 ( 1 ) IS LIKELY TO PRESENT A DANGER TO THE COMMUNITY , IT MAY HELP COMBAT THE DISEASE BY SUPPLYING VACCINE OR BY FINANCING THE PURCHASE THEREOF . 2 . SUCH COMMUNITY INTERVENTION , THE IMPLEMENTING RULES AND THE CONDITIONS TO WHICH IT MAY BE MADE SUBJECT SHALL BE DETERMINED IN ACCORDANCE WITH PROCEDURE LAID DOWN IN ARTICLE 5 . 3 . SUCH FINANCIAL CONTRIBUTION BY THE COMMUNITY MAY NOT EXCEED 25 % OF THE APPROPRIATIONS SHOWN IN THE BUEGET IN ANY GIVEN YEAR FOR ALL THE MEASURES PROVIDED FOR IN THIS DECISION . ARTICLE 5 1 . WHERE THE PROCEDURE LAID DOWN IN THIS ARTICLE IS TO BE FOLLOWED , MATTERS SHALL BE REFERRED TO THE COMMITTEE BY THE CHAIRMAN , EITHER ON HIS OWN INITIATIVE OR AT THE REQUEST OF A MEMBER STATE . 2 . WITHIN THE COMMITTEE , THE VOTES OF THE MEMBER STATES SHALL BE WEIGHTED AS PROVIDED IN ARTICLE 148 ( 2 ) OF THE TREATY . THE CHAIRMAN SHALL NOT VOTE . 3 . THE REPRESENTATIVE OF THE COMMISSION SHALL SUBMIT A DRAFT OF THE MEASURES TO BE ADOPTED . THE COMMITTEE SHALL DELIVER ITS OPINION ON SUCH MEASURES WITHIN TWO DAYS . OPINIONS SHALL BE DELIVERED BY A MAJORITY OF 41 VOTES . THE COMMISSION SHALL ADOPT THE MEASURES AND PUT THEM IMMEDIATELY INTO EFFECT WHERE THEY ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE . WHERE THE MEASURES ARE NOT IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE , OR IF NO OPINION IS DELIVERED , THE COMMISSION SHALL WITHOUT DELAY PROPOSE TO THE COUNCIL THE MEASURES TO BE ADOPTED . THE COUNCIL SHALL ACT BY A QUALIFIED MAJORITY . IF , WITHIN 15 DAYS OF THE PROPOSAL BEING SUBMITTED TO IT , THE COUNCIL HAS NOT ADOPTED ANY MEASURES , THE COMMISSION SHALL ADOPT THE PROPOSED MEASURES AND PUT THEM INMEDIATELY INTO EFFECT , UNLESS THE COUNCIL HAS DECIDED BY A SIMPLE MAJORITY AGAINST THE SAID MEASURES . ARTICLE 6 AN AMOUNT OF 2 500 000 UNITS OF ACCOUNT SHALL BE ALLOCATED IN 1977 FOR THE FINANCING OF ACTIONS RESULTING FROM THIS DECISION . THE APPROPRIATIONS REQUIRED FOR THE IMPLEMENTATION OF THE MEASURES PROVIDED FOR IN THIS DECISION SHALL BE FIXED EACH YEAR AS PART OF THE BUDGET . ARTICLE 7 ARTICLE 5 SHALL APPLY UNTIL 22 JUNE 1981 . ARTICLE 8 THE COUNCIL SHALL , IN THE LIGHT OF EXPERIENCE GAINED , EXAMINE THE AMENDMENTS TO BE MADE TO THIS DECISION ON THE BASIS OF THE REPORT TO BE SUBMITTED TO IT BY THE COMMISSION BEFORE 31 DECEMBER 1980 . ARTICLE 9 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 21 DECEMBER 1976 . FOR THE COUNCIL THE PRESIDENT A . P . L . M . M . VAN DER STEE ( 1 ) OJ NO C 5 , 8 . 1 . 1975 , P . 19 . ( 2 ) OJ NO C 47 , 27 . 2 . 1975 , P . 34 . ( 3 ) OJ NO L 255 , 18 . 10 . 1968 , P . 23 .